                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-05745-DSF (SK)                                    Date   July 11, 2019
 Title          Demond Hershawn Little v. Alex Villanueva et al.




 Present: The Honorable         Steve Kim, United States Magistrate Judge
                   Cheryl Wynn                                                n/a
                   Deputy Clerk                                     Court Reporter / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                           None present
 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
                          ADMINISTRATIVE EXHAUSTION

        Plaintiff, a detainee at the Substance Abuse Treatment Facility and State Prison in
Corcoran, California, filed a civil rights complaint under 42 U.S.C. § 1983. He alleges that
when he was an inmate at the North Kern State Prison in Delano, California he was deprived of
“efficient, practical, and reliable Inmate Grievance procedures”; indefinitely placed in the
prison’s “High Power module” without justification; and unjustifiably shackled during doctor’s
visits and court appearances. (ECF 1 at 5-6). Plaintiff admits, however, that he did not
exhaust his available prison administrative remedies before filing the complaint. (Id. at 2).
The Prison Litigation Reform Act (“PLRA”) of 1995 requires that state prisoners seeking relief
in federal court for alleged civil rights violations exhaust all available prison administrative
remedies before filing a federal lawsuit. See 42 U.S.C. §§ 1997e(a), (h). In California, an
inmate must complete three levels of formal review to exhaust a complaint. See 15 Cal. Code
Reg. § 3084.7 (2011). An appeal is not deemed exhausted until the prisoner has completed the
third level of review. See id. § 3084.1(b). And until claims are administratively exhausted, the
Court has no jurisdiction to keep this action open. See Lira v. Herrera, 427 F.3d 1164, 1170
(9th Cir. 2005).

       Therefore, Plaintiff is ORDERED TO SHOW CAUSE on or before August 12, 2019,
why his in forma pauperis application should not be denied and this action dismissed without
prejudice for failure to exhaust administrative remedies. Plaintiff may voluntarily dismiss this
action using the attached form CV-09 and refile after he has administratively exhausted his
claims, subject to any applicable statute of limitations. But “the applicable statute of
limitations must be tolled while a prisoner completes the mandatory exhaustion process”
required by the PLRA. Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005).

      Failure to file a voluntary dismissal or timely response to this Order may
result in involuntary dismissal of this action for failure to prosecute. See Fed. R.
Civ. P 41(b); L.R. 41-1.
Attachment: Form CV-09
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 1 of 1
